                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

 TRAVIS DUNCAN                                     )
                                                   )
                        Plaintiff,                 )
                                                   )
 v.                                                )
                                                   )    Cause No. 6:17-cv-03404-BP
 BLACKBIRD PRODUCTS GROUP,                         )
 LLC                                               )
                                                   )
                        Defendant.                 )
                                                   )
                                                   )


                                     CERTIFICATE OF SERVICE

       The undersigned hereby certifies that copies of Plaintiff Travis Duncan’s Designation of

Expert Witnesses were sent by electronic mail, on the 22nd of October, 2020 to:

       Christopher P. Lawson
       Lawson Law Office, LLC
       6750 Antioch Rd., Suite 215
       Overland Park, KS 66210
       (913) 432-9922
       Fax (913) 432-9933
       Chris.lawson@lawsonlawllc.com

                                              SANDBERG PHOENIX & von GONTARD P.C.



                                        By:   /s/ Michael Rudd
                                              Philip R. Dupont #35454
                                              Michael Rudd #71591
                                              4600 Madison Ave. Suite 1000
                                              Kansas City, Missouri 64112
                                              816-816-627-5332
                                              Fax: 816-627-5532
                                              rmarney@sandbergphoenix.com
                                              mrudd@sandbergphoenix.com
                                              Attorneys for Plaintiff Travis Duncan


14192681.v1
        Case 6:17-cv-03404-BP Document 290 Filed 10/27/20 Page 1 of 2
                                     Certificate of Service

        I hereby certify that on 27th day of October 2020 the foregoing was filed electronically
with the Clerk of the Court to be served by operation of the Court’s electronic filing system upon
the following:

Christopher P. Lawson
Lawson Law Office, LLC
6750 Antioch Rd., Suite 215
Overland Park, KS 66210
(913) 432-9922
Fax (913) 432-9933
Chris.lawson@lawsonlawllc.com


                                             /s/ Michael Rudd




                                                2
14192681.v1
        Case 6:17-cv-03404-BP Document 290 Filed 10/27/20 Page 2 of 2
